IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MARK JACOBS, Individually And On
                             )
Behalf Of All Others Similarly Situated,
                             )
                             )
         Plaintiff,          )
                             )
     v.                      )                 C.A. No. 2019-1022-MTZ
                             )
MOHSIN Y. MEGHJI, JOHN PAUL  )
ROEHM, DEREK GLANVILL, PETER )
JONNA, CHARLES GARNER,       )
TERENCE MONTGOMERY, IAN      )
SCHAPIRO, JOHN EBER, OAKTREE )
POWER OPPORTUNITIES FUND III )
DELAWARE, L.P., and ARES     )
MANAGEMENT CORPORATION       )
                             )
         Defendants,         )
                             )
and                          )
                             )
INFRASTRUCTURE & ENERGY      )
ALTERNATIVES INC.,           )
                             )
         Nominal Defendant.  )

                        MEMORANDUM OPINION
                        Date Submitted: July 22, 2020
                        Date Decided: October 8, 2020

Stephen E. Jenkins and Richard D. Heins, ASHBY & GEDDES, Wilmington,
Delaware; Donald J. Enright, Elizabeth K. Tripodi, and Jordan A. Cafritz, LEVI &
KORSINSKY, LLP, Washington, D.C., Attorneys for Plaintiff.

T. Brad Davey, J. Matthew Belger, and Nicholas D. Mozal, POTTER ANDERSON
& CORROON LLP, Wilmington, Delaware, Attorneys for Defendant Ares
Management Corporation.
S. Michael Sirkin, ROSS ARONSTAM & MORITZ LLP, Wilmington, Delaware;
Yosef J. Riemer, P.C. and Jeffrey R. Goldfine, KIRKLAND & ELLIS LLP, New
York, New York, Attorneys for Defendants Terence Montgomery and John Paul
Roehm.

Daniel A. Mason and Brendan W. Sullivan, PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP, Wilmington, Delaware; Andrew J. Ehrlich, Gregory Laufer,
and Anika Rappleye, PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP,
New York, New York, Attorneys for Defendants Derek Glanvill, Peter Jonna, Ian
Schapiro, and Oaktree Power Opportunities Fund III Delaware, L.P.

Lisa A. Schmidt and Alexander M. Krischik, RICHARDS, LAYTON & FINGER,
P.A., Wilmington, Delaware, Attorneys for Nominal Defendant Infrastructure &
Energy Alternatives Inc.



ZURN, Vice Chancellor.
       A stockholder challenges a transaction in which another minority stockholder

partnered with the company’s controlling stockholder to infuse the company with

much-needed capital. The plaintiff primarily takes issue with the actions of the

company’s fiduciaries, but also claims the minority stockholder aided and abetted

the fiduciaries’ breaches and was unjustly enriched. In pursuit of this theory, the

plaintiff looks to the structure of the transaction itself—a side-by-side investment

with the company’s known controller—to support the inference that the minority

stockholder knowingly participated in the fiduciaries’ breaches.

       The plaintiff’s conclusory allegations of knowledge are insufficient to support

his claims.    To hold a defendant liable for aiding and abetting a fiduciary’s

wrongdoing, the plaintiff must satisfy a stringent scienter requirement:           the

defendant must know wrongdoing is afoot and exploit it. Absent specific facts

supporting an inference of knowing participation in a breach, allegations that an

investor merely participated alongside a known controller are insufficient to subject

the investor to liability.

       In the same vein, such benign participation cannot support the plaintiff’s

unjust enrichment claim. The linchpin of an unjust enrichment claim is an absence

of justification for the defendant’s enrichment. Where an investor is only alleged to

have participated in a transaction without any knowledge of wrongdoing, its

bargained-for benefit is justified, barring circumstances that would render the benefit



                                          1
unconscionable. Accordingly, the plaintiff’s claims against the minority stockholder

are dismissed with prejudice.

         I.     BACKGROUND

         On December 20, 2019, Plaintiff Mark Jacobs filed a Verified Stockholder

Derivative and Class Action Complaint (the “Complaint”) in the above-captioned

action against Oaktree Power Opportunities Fund III Delaware, L.P. (“Oaktree”);

Mohsin Meghji, John Paul Roehm, Derek Glanvill, Peter Jonna, Charles Garner,

Terence Montgomery, John Eber, and Ian Schapiro, as directors of nominal

defendant Infrastructure & Energy Alternatives Inc. (“IEA” or the “Company”); and

Ares Management Corporation (“Ares”).1 Upon consideration of Ares’ March 6,

2020, motion to dismiss (the “Motion”),2 I accept the Complaint’s well-pled

allegations as true, draw all reasonable inferences in Plaintiff’s favor, and from those

allegations and inferences, discern the following pertinent facts regarding Ares’

involvement in the transaction at issue.3

         IEA is a publicly held infrastructure construction company with specialized

energy and heavy-civil expertise, facilitating wind and solar energy projects across



1
 Docket Item (“D.I.”) 1 [hereinafter “Compl.”]. Plaintiff stipulated to the dismissal of
Meghji, Garner, and Eber. See D.I. 52. I refer to the remaining human defendants, namely
Roehm, Glanvill, Jonna, Montgomery, and Schapiro, as the “Individual Defendants.”
2
    D.I. 27.
3
    See Sheldon v. Pinto Tech. Ventures, L.P., 220 A.3d 245, 251 (Del. 2019).


                                              2
North America. Plaintiff is an IEA minority stockholder. Oaktree is IEA’s largest

and controlling stockholder, at all relevant times owning between 46.3% and 67%

of IEA’s common stock and appointing three out of IEA’s eight board members.

Ares, a publicly traded asset manager, beneficially owns 6.4% of IEA’s outstanding

common stock.         Non-party Hudson Bay Capital (“Hudson Bay”) is an asset

management firm.

         Plaintiff’s claims center on the competing proposals from Hudson Bay and

Ares to provide IEA with capital. In early 2019, due to delayed progress in six of

its wind projects, IEA faced a severe liquidity crisis and announced it needed

additional capital. The IEA board began exploring financing sources, and on March

29, 2019, the board retained Guggenheim Partners, LLC (“Guggenheim”).

         Over the following month Guggenheim “contacted, and negotiated with, 83

potential parties,” leading to IEA receiving “three term sheets for an equity

investment.”4 The offers from Ares and Hudson Bay both contemplated that Oaktree

would participate in the transaction, to differing degrees. IEA’s board began

negotiations with both bidders.

         On April 25, IEA signed a non-binding term sheet with Hudson Bay, which

proposed an equity financing transaction with both Hudson Bay and Oaktree. IEA

continued to explore alternative financing sources, and formed a special committee

4
    Compl. ¶ 82. The third term sheet was later withdrawn.


                                             3
on May 2, consisting of four IEA board members: Eber, Garner, Meghji, and

Montgomery (the “Special Committee”).5 The Special Committee was formed after

the board had begun negotiating with Hudson Bay and Ares; after the board “knew

that either proposal would require substantial participation by Oaktree;” and after

“Oaktree was already involved with the proposed transaction.”6 Over the weekend

of May 4, Ares “negotiated the preliminary terms of a potential term sheet.”7

          The Special Committee met several times in May to discuss the competing

proposals from Ares and Hudson Bay. Plaintiff alleges that the Special Committee

was not independent and was created “out of a need to paper over the blatant

conflicts that existed with Oaktree’s involvement,”8 and that “the role of the Special

Committee was little more than a smoke screen for a conflicted sale process.”9 In

support, Plaintiff points to the Special Committee’s May 6 minutes, which disclosed

that “proposed participation by Oaktree had influenced the Company’s Board of

Directors to establish the Committee” and that the board “discussed the potential




5
  Montgomery’s presence on the Special Committee serves as Plaintiff’s basis for the
allegation that the Special Committee was conflicted. See, e.g., id. ¶¶ 10, 89.
6
 Id. ¶ 83.
7
Id. ¶ 82.
8
 Id. ¶ 86.
9
Id. ¶ 87.


                                          4
participation of funds affiliated with Oaktree with respect to both transactions.”10

Plaintiff also points to a subsequent email from Garner, which read in pertinent part:

          The role of the Special Committee is to oversee the transaction process
          and, in view of Oaktree’s potential conflict of interest, to ensure that
          the negotiations with Hudson Bay and Ares are truly conducted on an
          arm’s-length basis - so that the outcome is fair to, all shareholders and
          does not favor Oaktree. In keeping with this: . . .

          3. Under no circumstances should Oaktree have calls or meetings with
          Ares or Hudson Bay without the Special Committee (either in full or
          through me) being invited to participate and, if we elect to participate,
          being present. Similarly, I should be in attendance at all calls/meetings
          between Oaktree (on the one hand) and the IEA management team
          and/or advisors (on the other hand) that relate to the substance of the
          transactions. Although this does NOT mean that Guggenheim,
          Kirkland or, anyone else is prohibited from speaking with Oaktree, the
          Special Committee (either in full or through me) should be copied on
          all correspondence and included in all calls that involve negotiation of
          deal terms or other areas where Oaktree’s potential conflict could affect
          the deal terms.11

          Plaintiff alleges that the “conflicted Special Committee steer[ed] the process

toward Ares.”12 On May 7, the Special Committee revealed that

          Hudson Bay had been further along in the process than Ares, but that
          Ares had been moving very quickly, had significantly improved the
          terms of its proposal as a result of negotiations, was offering more
          conventional preferred stock terms than Hudson Bay, and appeared to
          be interested in and able to offer a larger investment than Hudson Bay
          (which required significant participation from co-investors).13


10
Id. ¶ 86.
11
Id. ¶ 87.
12
 Id. at 50.
13
Id. ¶ 91.


                                             5
And on May 9, the Special Committee was updated on negotiations with Ares,

including

           the proposed timing of final documents and closing; Ares’ positive
           perspective regarding the proposed lender arrangements; its request for
           access to the lenders, based in part on the analysis from Paul Weiss
           (counsel to Ares) regarding the Company’s potential exposure to the
           lenders; the status of Ares’ due diligence; the proposed size of Ares’
           investment; the warrants to be issued in the transaction and the
           requirement that Oaktree invest $20 million.14

The Special Committee also learned “that Ares had requested Oaktree’s participation

to reduce Ares’ initial commitment, which would allow Ares to move more quickly

and to agree to terms more favorable to the Company,” and “that Guggenheim had

proposed that Ares invest $50 million and Oaktree $20 million but Ares had rejected

that proposal and requested that Ares invest $30 million and Oaktree $20 million.”15

At the same time, the Special Committee was aware that

           Hudson Bay and the other parties had indicated that they could invest
           from $28 to $40 million, which would require Oaktree to invest $10 to
           $22 million. The Committee asked questions regarding Oaktree’s
           ability and willingness to invest up to $22 million to ensure that the
           Company could raise at least $50 million. Mr. Ortner believed that the
           other investors ultimately would be willing to invest $30 million to keep
           Oaktree’s participation at no more than $20 million.16




14
Id. ¶ 92.
15
Id.
16
 Id. ¶ 93. The Complaint does not identify Mr. Ortner.


                                              6
Both proposals contemplated a $50 million investment, but the Ares proposal

“ensured that Oaktree would be guaranteed a significant role in the proposed

investment,”17 and “[e]ven more attractive to Oaktree was the significant windfall it

stood to receive should the Board elect to pursue a transaction with ARES as

opposed to Hudson Bay.”18 Guggenheim’s analysis reflected that the Hudson Bay

proposal would have transferred $60 million in equity value to Hudson Bay and

Oaktree, as compared to the Ares proposal which would transfer approximately $134

million.

          On May 13, the Special Committee met twice to discuss certain requests from

Ares and the best method of proceeding with negotiation. At the first meeting, the

Special Committee concluded “the most effective negotiating strategy for securing

the best terms from ARES would be to request fellow Board member Ian Schapiro

to reach out to one of the principals at ARES, with whom Mr. Schapiro had

previously worked, and emphasize the concern of the committee over certain

terms.”19 Schapiro also “had a long-standing and lucrative professional relationship

with Oaktree and its affiliated companies.”20

          At the second meeting,


17
Id. ¶ 94.
18
Id. ¶ 95.
19
Id. ¶ 96.
20
Id. ¶ 8.


                                           7
          [d]iscussion ensued concerning the process, including the extensive
          market check for equity and debt investors, the Company’s need for
          financing, the competing offers from Ares and Hudson Bay . . . , and
          the participation by Oaktree in each such transaction required by Ares
          and Hudson Bay. Guggenheim advised that the terms of the Ares
          proposal were superior to the terms offered by Hudson Bay. Following
          further discussion, the Committee determined that the Ares proposal
          was in the best interests of the Company and its stockholders (other
          than Oaktree) and determined to recommend approval of the
          transaction to the Board of Directors. The Committee unanimously
          adopted the resolutions that had been circulated to the Committee in
          advance of the meeting.21

On May 14, the Special Committee executed a written consent approving the Ares

deal; it was dated May 13.

          The Ares transaction contemplated the amendment and early conversion of

the Company’s Series A Preferred Stock, as well as the creation and issuance of

Series B Preferred Stock and warrants. Oaktree and Ares agreed to purchase $50

million of newly created Series B Preferred Stock from the Company, in addition to

receiving initial warrants with an exercise price of $.01 per share for the purchase of

up to 2,545,934 million shares of the Company’s common stock, with the

opportunity to obtain warrants for up to an additional 6% of the Company’s fully

diluted common stock outstanding in the event that the Company failed to meet

certain performance targets. The Series A conversion, Series B issuance, and




21
Id. ¶ 97.


                                            8
warrants issuance would culminate in a cash payout for Oaktree and Ares over five

years.

         Stockholders were not informed of the negotiation process. After announcing

its need for additional capital, IEA did not further inform stockholders of its plan to

secure that capital until May 16, when, in the process of announcing its financial

results for the quarter ended March 31, the Company announced that IEA secured a

$50 million equity commitment agreement with Ares and Oaktree.

         On May 20, to facilitate the Ares transaction, the Company issued warrants to

Ares and Oaktree in a private placement. The board and the holders of a majority of

the Company’s outstanding Series A Preferred Stock also amended the terms of that

stock to permit its early conversion to common stock. The documents amending the

terms of the Series A Preferred Stock also permitted the issuance of Series B

Preferred Stock, among other things. On May 22, IEA issued a press release dated

May 20 stating that it agreed to and completed a transaction with Ares. Shortly

thereafter, Oaktree filed a Schedule 13D with the SEC, revealing that it had increased

its ownership to 48.7% as a result of the May 20 private placement.

         Completion of the Ares transaction required stockholder approval of the

Series A conversion and warrants issuance. Accordingly, on June 27, IEA filed a

proxy statement with the SEC, soliciting stockholder support. Plaintiff contends that

the proxy statement did not disclose material information regarding the propriety of



                                           9
the transaction, the Hudson Bay proposal, and “the process and/or negotiations

between IEA and Oaktree concerning the agreements.”22

         On August 14, 14,602,634 shares, representing 65.6% of IEA’s issued and

outstanding common stock, voted on the Series A conversion and warrants issuance;

the majority of voting shares approved.23 The transaction was not conditioned on or

approved by a majority of the minority vote. Stockholders were unaware of

competing offers, and so did not know the terms of Hudson Bay’s offer which,

according to Plaintiff, threatened less dilution for IEA stockholders and was less

expensive than the Ares deal. On August 16, Oaktree filed a new Schedule 13D

disclosing that, as a result of the stockholder vote, it controlled 67% of IEA on a

fully diluted basis.

         Plaintiff challenges the Ares transaction as being “extraordinarily sweet” for

Oaktree and Ares, to the detriment of the Company and IEA’s minority stockholders,

and as failing to provide sufficient information to IEA stockholders. Plaintiff alleges

that because the Ares deal “provided an outsized benefit to ARES and Oaktree,”24

who stood to receive roughly $134 million in cash after five years, the reasonable

inference is that “instead of allowing IEA to enter a transaction with Hudson Bay,


22
Id. ¶¶ 80, 101.
23
  Of the shares that voted, 13,744,934 approved the warrants issuance, and 13,993,099
approved the Series A conversion.
24
     Compl. ¶ 110.


                                           10
Oaktree used its control over the Company, aided and abetted by ARES, to cause

IEA to enter the extremely high-priced ARES and Oaktree Transaction.”25

          Plaintiff brought direct and derivative breach of fiduciary duty claims against

the Individual Defendants, challenging the board’s decisions (a) to pursue the

“grossly unfair and severely dilutive” Ares transaction and to reject the allegedly

“superior proposal” form Hudson Bay;26 (b) to appoint a Special Committee late in

the negotiation process after Oaktree’s involvement was known, which Plaintiff in

turn challenges as not being fully disinterested, independent, and empowered; and

(c) to “[a]llow[] interested directors to taint negotiations.”27 Plaintiff also directly

and derivatively claims Oaktree, as IEA’s alleged controller, breached its duties to

IEA’s minority stockholders by acting in its own interest to the detriment of the

minority.

          In Counts VI and VII, Plaintiff asserts direct and derivative claims that Ares

aided and abetted the Individual Defendants’ breaches of fiduciary duty; those

Counts do not allege that Ares aided and abetted Oaktree’s breaches.28 In Count V,




25
Id. ¶ 14.
26
Id. ¶¶ 148(g), 154(h).
27
Id. ¶ 148(f).
28
     See id. ¶¶ 176–82.


                                             11
Plaintiff asserts a claim for unjust enrichment against Ares and Oaktree,29 claiming

that “Ares [] shared in the wrongful benefits” Oaktree retained from its misconduct.30

         On March 6, 2020, Jonna, Schapiro, Glanvill, Montgomery, Rohem, and

Oaktree answered the Complaint.31 That same day, Ares filed this Motion, seeking

dismissal of Plaintiff’s aiding and abetting and unjust enrichment claims. 32 The

Motion was briefed,33 and the parties presented argument on July 22.34 For the

following reasons, the Motion is granted.

         II.        ANALYSIS

         This opinion addresses Ares’ Motion pursuant to Court of Chancery Rule

12(b)(6). “The standard for dismissal pursuant to Rule 12(b)(6) for failure to state a

claim upon which relief can be granted is well established.”35 The Court accepts all

well-pled allegations as true and draws all reasonable inferences in favor of the non-

movant.36 However, the Court “need not accept conclusory allegations as true, nor




29
     See id. ¶¶ 171–75.
30
 Id. ¶ 175.
31
     See D.I. 29, 34.
32
     D.I. 27.
33
     D.I. 27, 55, 58.
34
     D.I. 69, 70.
35
     Feldman v. Cutaia, 2006 WL 920420, at *7 (Del. Ch. Apr. 5, 2006).
36
     Sheldon, 220 A.3d at 251.


                                            12
should inferences be drawn unless they are truly reasonable.”37 A motion to dismiss

will be granted only if “it appears with reasonable certainty that the plaintiff could

not prevail on any set of facts that can be inferred from the pleading,”38 and “failure

to plead an element of a claim warrants dismissal under Rule 12(b)(6).”39

                 A.     Plaintiff Has Failed To Allege That Ares Knowingly
                        Participated In Any Fiduciary Breach.

           Plaintiff claims that Ares aided and abetted the Individual Defendants’

breaches of fiduciary duty, stating Ares

           knowingly and affirmatively participated with the Individual
           Defendants in a course of conduct that was intended to, and did, aid and
           abet their Breaches of Fiduciary Duties to IEA’s stockholders.
           Defendants knew that their aiding and abetting of the actions of the
           Individual Defendants in approving the Transactions would cause
           substantial injury to IEA’s stockholders, and such harm was a direct
           and foreseeable result of Defendants’ actions.40

           In pursuit of this theory, Plaintiff suggests that Ares negotiated with the board

before the Special Committee was formed. Plaintiff also alleges that “taken together,

ARES and Oaktree’s control of IEA stock prior to the share issuance was in excess


37
Id.
38
     Feldman, 2006 WL 920420, at *7.
39
  Miramar Police Officers’ Ret. Plan v. Murdoch, 2015 WL 1593745, at *7 (Del. Ch.
Apr. 7, 2015).
40
  Compl. ¶ 177; accord id. ¶ 180 (“ARES knowingly and affirmatively participated with
the Directors in a course of conduct that was intended to, and did, aid and abet their
Breaches of Fiduciary Duties to IEA and the stockholders. Defendants knew that their aiding
and abetting of the Directors’ breaches of fiduciary duties would cause substantial injury to
IEA, and such harm was a direct and foreseeable result of Defendants’ actions.”).


                                               13
of 50%.”41 Plaintiff also contends that Schapiro, who the Special Committee sent to

negotiate with Ares on May 13, was an “Oaktree affiliated director”42 who also “had

longstanding and well-known connections with ARES. Accordingly, with absolute

majority ownership through the combined power of Oaktree and ARES stock

ownership, as well as a significant presence on the IEA Board, it is little wonder that

the Transactions were directed towards ARES and Oaktree.”43

          Plaintiff also relies on the terms of the transaction, alleging

          ARES knew that the Transactions’ terms were unfairly skewed in its
          favor as a result of Oaktree’s influence, but was incented to go forward
          because it was benefitting from those same terms. As a financially
          sophisticated entity, ARES knew at all relevant times that the terms of
          the Transactions were not commercially typical, but rather involved
          unfairly high dividend yield rates (in connection with the Series B
          Preferred Stock) and unfairly valuable benefits to ARES and Oaktree
          in return for unfairly low consideration. Because ARES received
          essentially identical treatment to that accorded Oaktree in the
          Transactions, it proceeded with the Transactions and reaped the
          benefits of the breaches of fiduciary duty and other wrongs complained
          of herein.44

Plaintiff goes on:




41
Id. ¶ 61.
42
 Id. ¶ 38.
43
 Id. ¶ 61.
44
Id. ¶ 132.


                                              14
         The issuance of the Warrants, which entitles Oaktree and ARES to IEA
         common stock at a bargain price, and the Series A Conversion, which
         entitles Oaktree to the transference of Series A Preferred Stock into IEA
         common stock at a bargain price, not only transferred tens of millions
         of dollars of value to Defendants, it also effectively transferred clear
         majority control of the Company to Oaktree.45

         This Court has articulated the pleading standard for a claim of aiding and

abetting breach of fiduciary duty:

         To plead a claim for aiding and abetting breach of fiduciary duty, a
         plaintiff must allege (i) the existence of a fiduciary relationship, (ii) a
         breach of the fiduciary’s duty, (iii) knowing participation in that breach
         by the defendants, and (iv) damages proximately caused by the breach.
         An adequate pleading of “knowing participation” requires a pleading
         of scienter.46

Ares contends Plaintiff has failed to plead knowing participation. That scienter

requirement imposes a “stringent” standard.47 “[T]he plaintiff must demonstrate that




45
Id. ¶ 133.
46
   RCS Cred. Tr. v. Schorsch, 2018 WL 1640169, at *5 (Del. Ch. Apr. 5, 2018) (internal
quotation marks omitted) (quoting RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816, 861
(Del. 2015), and then quoting Cumming v. Edens, 2018 WL 992877, at *26 (Del. Ch.
Feb. 20, 2018)). Typically, “the question of whether a defendant acted with scienter is a
factual determination.” RBC Capital Mkts., LLC, 129 A.3d at 862. However, the Court
will grant a motion to dismiss an aiding and abetting claim where “there is no indication in
the [] complaint that [the defendant] participated in the board’s decisions, conspired with
[sic] board, or otherwise caused the board to make the decisions at issue,” and therefore
the allegations in the complaint do not support an inference that the defendant knowingly
participated in a fiduciary breach. Malpiede v. Townson, 780 A.2d 1075, 1098 (Del. 2001).
47
   In re MeadWestvaco S’holders Litig., 168 A.3d 675, 688 (Del. Ch. 2017) (quoting Lee
v. Pincus, 2014 WL 6066108, at *13 (Del. Ch. Nov. 14, 2014)).


                                             15
the aider and abettor had actual or constructive knowledge that their conduct was

legally improper.”48

      The Delaware Supreme Court has stated that “[k]nowing participation in a

board’s fiduciary breach requires that the third party act with the knowledge that the

conduct advocated or assisted constitutes such a breach.”49 Where the complaint

does not plainly allege the third party “conspired with the directors to breach a

fiduciary duty, a court can infer a non-fiduciary’s knowing participation only if a

fiduciary breaches its duty in an inherently wrongful manner, and the plaintiff

alleges specific facts from which that court could reasonably infer knowledge of the

breach.”50 But “[c]onclusory statements that are devoid of factual details to support




48
  RCS Cred. Tr., 2018 WL 1640169, at *5 (internal quotation marks omitted) (quoting
RBC Capital Mkts., LLC, 129 A.3d at 862).
49
   RBC Capital Mkts., LLC, 129 A.3d at 861–62 (quoting Malpiede, 780 A.2d at 1097); see
also In re Telecomms., Inc. S’holders Litig., 2003 WL 21543427, at *2 (Del. Ch.
July 7, 2003) (“[I]t is necessary that the plaintiffs make factual allegations from which
knowing participation may be inferred in order to survive a motion to dismiss. For
example, knowing participation may be inferred where the terms of the transaction are so
egregious or the magnitude of side deals is so excessive as to be inherently wrongful. In
addition, the Court may infer knowing participation if it appears that the defendant may
have used knowledge of the breach to gain a bargaining advantage in the negotiations. The
plaintiff’s burden of pleading knowing participation may also be met through direct factual
allegations supporting a theory that the defendant sought to induce the breach of fiduciary
duty, such as through the offer of side payments intended as incentives for the fiduciaries
to ignore their duties.” (footnotes omitted)).
50
   McGowan v. Ferro, 2002 WL 77712, at *2 (Del. Ch. Jan. 11, 2002) (emphasis in
original) (internal quotation marks omitted) (quoting Jackson Nat’l Life Ins. Co. v.
Kennedy, 741 A.2d 377, 392 (Del. Ch. 1999)).


                                            16
an allegation of knowing participation will fall short of the pleading requirement

needed to survive a Rule 12(b)(6) motion to dismiss.”51

           Because a bidder has “the right to work in its own interests to maximize its

value,” the plaintiff faces a high burden when pleading an aiding and abetting claim

against a transactional counterparty.52 As Vice Chancellor Glasscock recently noted,

“[i]n evaluating a typical aiding and abetting claim, the legal analysis is simple

enough: Has the predicate tort occurred? If yes, has the third party, with the

requisite scienter, aided in the commission of the tort?”53 However, “[a] twist occurs

where the litigation is an attempt by former stockholders to hold a third party liable

for self-serving actions that enabled an unfair merger process.”54 This Court adheres

to “the long-standing rule that arm’s-length bargaining is privileged and does not,

absent actual collusion and facilitation of fiduciary wrongdoing, constitute aiding

and abetting.”55

           A bidder is “under no duty or obligation to negotiate terms that benefited [the

target] or otherwise to facilitate a superior transaction for [the target].”56


51
Id. (internal quotation marks omitted) (quoting Jackson Nat’l Life Ins. Co., 741 A.2d at
392).
52
     Morrison v. Berry, 2020 WL 2843514, at *11 (Del. Ch. June 1, 2020).
53
Id. at *8.
54
 Id.
55
     Morgan v. Cash, 2010 WL 2803746, at *1 (Del. Ch. July 16, 2010).
56
     In re Rouse Props., Inc., 2018 WL 1226015, at *25 (Del. Ch. Mar. 9, 2018).


                                              17
Accordingly, “a bidder’s attempts to reduce the sale price through arm’s-length

negotiations cannot give rise to liability for aiding and abetting.”57 “To allow a

plaintiff to state an aiding and abetting claim against a bidder simply by making a

cursory allegation that the bidder got too good a deal is fundamentally inconsistent

with the market principles with which our corporate law is designed to operate in

tandem.”58

         “[A]lthough an offeror may attempt to obtain the lowest possible price for

stock through arm’s-length negotiations with the target’s board, it may not

knowingly participate in the target board’s breach of fiduciary duty by extracting

terms which require the opposite party to prefer its interests at the expense of its

shareholders.”59 As an example, “a bidder may be liable to the target’s stockholders

if the bidder attempts to create or exploit conflicts of interest in the board,” 60 or

“where the bidder and the board conspire in or agree to the fiduciary breach.” 61 “If

the third party knows that the board is breaching its duty of care and participates in




57
     Malpiede, 780 A.2d at 1097.
58
     Morgan, 2010 WL 2803746, at *8.
59
  Gilbert v. El Paso Co., 490 A.2d 1050, 1058 (Del. Ch. 1984), aff’d, 575 A.2d 1131 (Del.
1990); see also In re Essendant, Inc. S’holder Litig., 2019 WL 7290944, at *18 (Del. Ch.
Dec. 30, 2019).
60
     Malpiede, 780 A.2d at 1097.
61
Id. at 1097–98.


                                           18
the breach by misleading the board or creating the informational vacuum, then the

third party can be liable for aiding and abetting.”62

         For purposes of today’s analysis, I assume that Plaintiff has adequately pled

an underlying breach of fiduciary duty and has therefore satisfied the breach element

of an aiding and abetting claim.63 Ares argues that Plaintiff has failed to plead facts

from which I may reasonably infer that Ares had actual or constructive knowledge

of the Individual Defendants’ breaches. I agree.

                      1.    Plaintiff Has Not Established Actual Knowledge
                            Of The Individual Defendants’ Breaches.

         Counts VI and VII seek to hold Ares liable for aiding and abetting the

Individual Defendants’ wrongdoing. I first consider whether Plaintiff has alleged

Ares had actual knowledge of the Individual Defendants’ breaches.64 Plaintiff bears

the stringent burden of alleging “specific facts from which [the] court could

reasonably infer knowledge” of the specified breach.65 The Complaint’s silence is

deafening: Plaintiff does not plead Ares had any knowledge about IEA’s process,

the Special Committee’s creation or role, Hudson Bay’s proposal, or the Individual


62
 RBC Capital Mkts., LLC, 129 A.3d at 862 (alteration omitted) (quoting In re Rural Metro
Corp. S’holders Litig., 88 A.3d 54, 97 (Del. Ch. 2014)).
63
   Indeed, the remaining Individual Defendants and Oaktree have not moved to dismiss the
fiduciary duty claims against them, but instead answered the Complaint. See D.I. 29, 34.
64
     See RCS Cred. Tr., 2018 WL 1640169, at *5.
65
  McGowan, 2002 WL 77712, at *2 (emphasis omitted) (quoting Jackson Nat’l Life Ins.
Co., 741 A.2d at 392).


                                           19
Defendants’ compliance with their fiduciary duties. The Complaint fails to allege

Ares was aware of, much less involved in, any flaws in decision making by the

board, Special Committee, or Guggenheim.

         The Complaint suggests that the board negotiated with Ares before the Special

Committee was formed.           But Plaintiff does not allege anything about those

discussions that supports an inference that Ares knew about or participated in any

breach of fiduciary duty.66 “The Complaint lacks any reference to non-conclusory

communications between [Ares] and the [IEA board] that would support an

inference of concerted activity.”67 Plaintiff does not allege that Ares was involved

in the decision to create the Special Committee, the timing of its creation, or its

composition.

         And once the Special Committee was formed, Plaintiff does not allege any

facts from which the Court may infer that Ares had any knowledge of flaws in, or

control or influence over, the Special Committee’s negotiations. The Complaint

alleges only that Ares negotiated with the Special Committee for its own benefit.

Plaintiff does not allege facts from which the Court may infer that Ares’ dealings




66
  See Se. Pa. Transp. Auth. v. Volgenau, 2013 WL 4009193, at *27 (Del. Ch. Aug. 5, 2013)
(rejecting an aiding and abetting claim where “[t]here [was] no evidence in the record that
[the bidder] and [the target], during their initial meetings, hatched a plan for [the bidder] to
‘opportunistically’ acquire [the target] at a bargain price”), aff’d, 91 A.3d 562 (Del. 2014).
67
     In re Essendant, Inc., 2019 WL 7290944, at *17.


                                              20
with the Special Committee “amounted to anything other than arm’s-length

negotiations.”68

       Accordingly, the Complaint is devoid of any allegations that Ares knew the

Individual Defendants were breaching their fiduciary duties and exploited or

participated in such breaches to facilitate the transaction to the detriment of Ares’

fellow minority stockholders.

                     2.     Plaintiff Has Not Established Ares Knew Of
                            Oaktree’s Wrongdoing, Nor Had Constructive
                            Knowledge Of The Individual Defendants’
                            Breaches.

       In the absence of pleading any direct knowledge of the Individual Defendants’

flawed process or decision making, Plaintiff attempts to meet his burden by linking

Ares to Oaktree. Counts VI and VII do not allege that Ares aided and abetted any




68
  See In re AmTrust Fin. Servs., Inc. S’holder Litig., 2020 WL 914563, at *15 (Del. Ch.
Feb. 26, 2020). Plaintiff relies on the Special Committee’s selection of Schapiro as
negotiator not to show actual knowledge of the Individual Defendants’ breaches, but to
show constructive knowledge via Oaktree’s breaches. D.I. 55 at 27. I therefore consider
that allegation in Section II(A)(2), infra.
        To the extent Plaintiff asks the Court to infer that Ares knew the Special Committee
was breaching its fiduciary duties by utilizing Schapiro’s connection to Ares to further
Oaktree’s aims, the Complaint fails to allege facts sufficient to support this inference and
renders it conclusory. See In re AmTrust Fin. Servs., Inc., 2020 WL 914563, at *15
(rejecting as insufficient to support a reasonable inference of knowing participation the
plaintiff’s claim that “it was widely known that the chairperson of the Special Committee
. . . was a longtime friend, lawyer, business associate and ally of” the controller, who also
served on the board of another controller-affiliated company (emphasis in original)
(alteration and internal quotation marks omitted)).


                                             21
breach by Oaktree.69 Plaintiff asserts Ares had constructive knowledge of the

Individual Defendants’ breaches because it purportedly had actual or constructive

knowledge of Oaktree’s wrongdoing.70 Plaintiff theorizes that Oaktree’s domination

was so complete that Ares must have known the process was rigged to “facilitate[]

Oaktree’s ability to dictate the terms of the transaction in its favor,”71 leading to

“constructive knowledge” of the Individual Defendants’ breaches.72




69
  See Compl. ¶ 177 (“ARES knowingly and affirmatively participated with the Individual
Defendants in a course of conduct that was intended to, and did, aid and abet their Breaches
of Fiduciary Duties to IEA’s stockholders. Defendants knew that their aiding and abetting
of the actions of the Individual Defendants in approving the Transactions would cause
substantial injury to IEA’s stockholders, and such harm was a direct and foreseeable result
of Defendants’ actions.” (emphasis added)); id. ¶ 180 (“ARES knowingly and affirmatively
participated with the Directors in a course of conduct that was intended to, and did, aid and
abet their Breaches of Fiduciary Duties to IEA and the stockholders. Defendants knew that
their aiding and abetting of the Directors’ breaches of fiduciary duties would cause
substantial injury to IEA, and such harm was a direct and foreseeable result of Defendants’
actions.” (emphasis added)).
70
  The parties did not parse Counts VI and VII’s aiding and abetting allegations between
Oaktree’s breaches and the Individual Defendants’ breaches. In one conclusory paragraph,
the Complaint alleges that “Oaktree used its control over the Company, aided and abetted
by ARES, to cause IEA to enter the extremely high-priced ARES and Oaktree
Transaction.” Id. ¶ 14. But Counts VI and VII allege only that Ares aided and abetted the
Individual Defendants’ breaches. See id. ¶¶ 177, 180. In opposing dismissal of those
Counts, Plaintiff relies on Ares’ alleged knowledge of Oaktree’s breaches. See D.I. 55 at
3–4, 27, 28, 29. My analysis focuses on why knowledge about Oaktree and its involvement
in the process falls short of establishing constructive knowledge of the Individual
Defendants’ breaches. My reasoning also demonstrates why that knowledge falls short of
establishing knowing participation in Oaktree’s breaches.
71
     D.I. 55 at 8.
72
     See RCS Cred. Tr., 2018 WL 1640169, at *5.


                                             22
          Plaintiff fails to allege Ares’ knowledge of Oaktree’s breaches, and fails to

demonstrate that knowledge of Oaktree’s breach could transitively or constructively

support knowledge of the Individual Defendants’ breaches. Plaintiff’s chosen links

between Ares and Oaktree do not demonstrate that Ares know of any Oaktree

wrongdoing, and therefore cannot serve as the basis of constructive knowledge of

the Individual Defendants’ breaches. I take each link in turn.

          First, Plaintiff contends the Special Committee’s decision to elect Schapiro to

negotiate with Ares gave Ares actual or constructive knowledge of Oaktree’s

breaches and, therefore, constructive knowledge of the Individual Defendants’

breaches.73 The Special Committee selected Schapiro to negotiate with Ares.

Plaintiff claims Ares should have inferred some nefarious motive from that selection

because of Schapiro’s connection to an Ares principal and because “Schapiro was

not just another board member—he is one of the Oaktree employees most

responsible for Oaktree’s investment in the Company, and so he had a direct conflict

of interest between his duties to Oaktree and his duties to the Company.” 74


73
   See D.I. 55 at 27 (“[E]ven if Ares somehow did not already know the fix was in, it
absolutely knew that the Special Committee’s envoy was directly conflicted. Not
surprisingly, the bid went to Ares that very day. . . . It is hard to fathom how, given these
facts, and especially given that it knew that Mr. Schapiro had a direct conflict of interest,
Ares can claim that it did not have even constructive knowledge that Oaktree was deeply
engaged in an obvious self-dealing in breach of its fiduciary duties. Again, Oaktree [sic]
not only asks to be given the benefit of an inference, but an obviously unreasonable
inference.”).
74
Id. at 26.


                                             23
       This Court has declined to infer knowing participation where an otherwise

arm’s-length bidder has recruited or involved persons affiliated with the target or its

controller in the bidding process to increase the likelihood of effectuating a deal.75

Here, the Special Committee, not Ares or Oaktree, selected Schapiro to negotiate

with Ares. Further, Plaintiff does not allege that Ares encouraged communications

through Schapiro, learned of Oaktree’s duplicity through him, learned of flaws in

the transaction process through him, or in any way exploited Schapiro’s alleged

conflict of interest. At bottom, the Complaint alleges no facts from which I may

reasonably infer that Ares used Schapiro’s relationship with one of Ares’ employees,

or Schapiro’s Oaktree affiliation, “to create or exploit conflicts of interest in the

board.”76

       Second, Plaintiff takes issue with the fact that Ares participated in the

transaction alongside Oaktree, a known controller, and asks the Court to infer

knowledge of wrongdoing from that vantage point. The Complaint alleges Ares

knew (a) Oaktree held a controlling stake in IEA; (b) Ares would participate


75
  See Volgenau, 2013 WL 4009193, at *4, *10, *27 (rejecting an aiding and abetting claim,
even though the defendant utilized relationships with the board in the transaction process).
76
  Malpiede, 780 A.2d at 1097; see In re Hansen Med., Inc. S’holders Litig., 2018 WL
3025525, at *12 (Del. Ch. June 18, 2018) (“Plaintiffs offer the conclusory allegation that
Auris exploited its existing relationship with the Controller Defendants, and effectuated a
merger in which Hansen’s Control Group (i.e., the Controller Defendants), or alternatively
Defendant Schuler alone, received a benefit not shared with the minority stockholders, and
which was unfair to minority stockholders. But, Plaintiffs plead no facts to support that
Auris knew of, let alone exploited, any conflicts.” (internal quotation marks omitted)).


                                            24
alongside Oaktree; and (c) both Ares and Oaktree would obtain certain benefits from

the transaction. But the Complaint does not allege Ares had any knowledge that

Oaktree wrongfully orchestrated and infected IEA’s transaction process such that

Ares would know the Individual Defendants were breaching their duties. It does not

allege that Ares exploited Oaktree’s involvement and participated alongside Oaktree

to extract terms that would require IEA to subjugate the interests of its

stockholders.77    Participating alongside a known controller in a beneficial

transaction, without more, does not give rise to aiding and abetting liability.

      Plaintiff first asks the Court to infer the requisite scienter from Ares’

knowledge that Oaktree controlled IEA. Mere knowledge that a co-investor was a

fiduciary does not support the reasonable inference of knowledge that the fiduciary

breached its duties. And the Complaint explicitly acknowledges that both Ares and

Hudson Bay, knowing Oaktree’s stake in the Company, required Oaktree’s

participation in the proposed financing. Ares is no different than Hudson Bay in that

regard. Knowledge of Oaktree’s position, without more, cannot give rise to the

reasonable inference that Ares knew Oaktree infected, and the board permitted, a

process in breach of their fiduciary duties.




77
  See In re Essendant, Inc., 2019 WL 7290944, at *18; McGowan, 2002 WL 77712, at *2;
Gilbert, 490 A.2d at 1058.


                                          25
         Plaintiff next asks the Court to infer Ares’ knowing participation from the

transaction’s structure. Plaintiff alleges that “taken together, ARES and Oaktree’s

control of IEA stock prior to the share issuance was in excess of 50%,” and that their

combined ownership somehow influenced the transaction.78 This mathematical

observation does not support aiding and abetting liability.79 There is no indication

that by agreeing to invest alongside Oaktree, Ares knew Oaktree wrongfully

influenced the transaction and exploited that influence to secure a lucrative deal.

Nor do the allegations give rise to the reasonable inference that by pursuing a side-



78
     Compl. ¶ 61.
79
   Cf. In re Essendant, Inc., 2019 WL 7290944, at *8–9, *18. To be clear, Plaintiff has not
alleged that Ares, either alone as a minority stockholder or in cooperation with Oaktree,
owed any fiduciary duties to its fellow minority stockholders; Plaintiff seeks to hold Ares
liable only for aiding and abetting, or benefitting from, breaches by actual fiduciaries.
However, I note that Plaintiff’s argument flirts with the idea that Ares was somehow
elevated to a position of control by partnering with Oaktree. Read that way, Plaintiff would
unfairly impute upon Ares—an IEA minority stockholder—a duty to its peers that it does
not owe. See id.; see also Greenfield v. Tele-Commc’ns, Inc., 1989 WL 48738, at *2 (Del.
Ch. May 10, 1989) (“Analysis of whether a claim has been stated against the moving
defendants begins with the recognition that those persons owe no fiduciary duty to the
plaintiff class. They owe to plaintiff only such duties as they assume by contract or those
which every person owes to every other. Thus, in order to state a claim on these facts,
where no breach of contract is alleged, it is necessary for plaintiff to plead facts which
would extend to the moving defendants the fiduciary duty that defendant [controller] bore
to the minority stockholders of [the company]. The attempt to extend such a duty is, of
course, not an unknown situation to the law. It is generally treated by the law of
aiding and abetting . . . or knowing participation in a breach of fiduciary duty.”). Where a
bidder holds a minority stake at the time of the transaction, “with no facts to serve as
anchor, the conclusory allegations of domination and control drift over the falls.” In re
Essendant, Inc., 2019 WL 7290944, at *8. The allegations in the Complaint do not give
rise to a reasonable inference that, by investing alongside Oaktree, Ares controlled or
influenced the transaction process.


                                            26
by-side investment, Ares and IEA’s fiduciaries agreed to or conspired in any breach.

The allegation that Ares combined its equity with Oaktree, without more, does not

support the inference that Ares knew of any wrongdoing by Oaktree or the Individual

Defendants.

         Finally, Plaintiff conclusorily alleges that Ares “knew” the transaction was

unfairly structured for Oaktree’s benefit.80 Plaintiff does not allege specific facts

from which the Court may infer this knowledge. And Ares’ purported awareness

that “the terms of the Transactions were not commercially typical”81 does not

support an inference that Ares knew of the allegedly superior Hudson Bay terms and

the Individual Defendants’ breach in rejecting the superior deal.

         At a fundamental level, Ares had the right to secure for itself a favorable deal,

even if it Ares knew its offer was inferior.82 “Even if the Complaint alleged (which

it does not expressly) that [Ares] knew its proposal was inferior to [Hudson Bay]’s

and that the [IEA board], nevertheless, was favoring the [Ares] proposal over the




80
     Compl. ¶ 132; see also D.I. 55 at 19.
81
  Compl. ¶ 132. Plaintiff also asserts in briefing that Ares has “enormous resources” and
a “[h]igh [d]egree of [s]ophistication,” and speculates that therefore Ares would have had
“significant private discussions with Oaktree,” that “those discussions ended up in a
satisfactory place for Ares” and that Oaktree “provided Ares with enough information that
gave it comfort that the Ares/Oaktree bid would be the winning bid.” D.I. 55 at 23–24.
This abstract theory is not supported by any well-pled facts, and I do not rely on it here.
82
 See, e.g., In re Essendant, Inc., 2019 WL 7290944, at *18; In re Rouse Props., Inc., 2018
WL 1226015, at *25.


                                             27
[Hudson Bay] proposal, this alone would be inadequate to state an aiding and

abetting claim.”83 The fact that the IEA board preferred Ares’ proposal to Hudson

Bay’s proposal “cannot be laid at [Ares’] feet as supporting an inference that [Ares]

somehow aided and abetted the [IEA] fiduciaries in making that determination.”84

Absent specific factual allegations supporting an inference that Ares was aware of

Oaktree and the Individual Defendants’ alleged breaches, Ares was “under no duty

or obligation to negotiate terms that benefited [IEA] or otherwise to facilitate a

superior transaction for [IEA].”85      Plaintiff has failed to plead specific facts

supporting the inference that Ares knew of any IEA fiduciary’s breaches.

      More holistically, Plaintiff does not allege facts that suggest that Oaktree, or

any other defendant, breached fiduciary duties “in such an inherently wrongful

manner that [Ares] could not help but know of the breach and then facilitate it by its

continued engagement with” Oaktree.86 Rather, the Complaint demonstrates that

Ares knew it was engaging with the Special Committee, which determined Ares’


83
  In re Essendant, Inc., 2019 WL 7290944, at *18 (citing McGowan, 2002 WL 77712, at
*4).
84
   Id.; see Compl. ¶ 97 (noting that “Guggenheim advised that the terms of the Ares
proposal were superior to the terms offered by Hudson Bay,” and that “[f]ollowing further
discussion, the Committee determined that the Ares proposal was in the best interests of
the Company and its stockholders”).
85
 In re Rouse Props., Inc., 2018 WL 1226015, at *25; accord In re Essendant, Inc., 2019
WL 7290944, at *18.
86
  See In re Essendant, Inc., 2019 WL 7290944, at *17 (internal quotation marks omitted)
(quoting McGowan, 2002 WL 77712, at *2).


                                           28
participation alongside Oaktree was in the best interests of IEA and its stockholders,

as supported by Guggenheim’s conclusion that the Ares’ side-by-side investment

was superior.87

         Drawing all reasonable inferences in Plaintiff’s favor, the Complaint alleges

simply that Ares’ participation “was the product of arm’s-length negotiations” that

“are inconsistent with participation in a fiduciary breach.”88        Consistent with

longstanding principles of law and capitalism, Ares exercised its right to secure for

itself a “sweet” deal.89 It did not “knowingly participate in the target board’s breach

of fiduciary duty by extracting terms which require the opposite party to prefer its

interests at the expense of its shareholders.”90 Plaintiff’s “cursory allegation that

[Ares] got too good a deal is fundamentally inconsistent with the market principles

with which our corporate law is designed to operate in tandem” and cannot carry the

day.91 Counts VI and VII are dismissed.




87
  This characterization of the Complaint is from Ares’ perspective. Time and discovery
will reveal the depth of any fiduciary breaches.
88
  Malpiede, 780 A.2d at 1098; see also In re MeadWestvaco, 168 A.3d at 688 (“To the
contrary, the Complaint’s allegations paint a picture of genuine arm’s-length bargaining
that is the antithesis of an aiding and abetting claim.”).
89
     Compl. ¶¶ 16, 18.
90
     Gilbert, 490 A.2d at 1058.
91
  Morgan, 2010 WL 2803746, at *8; see also In re Essendant, Inc., 2019 WL 7290944, at
*18.


                                           29
                  B.   Plaintiff Has Failed To Allege That Ares Was Unjustly
                       Enriched.

         Plaintiff also brings Count V against Ares for unjust enrichment.92 Plaintiff

claims Ares was unjustly enriched by the transaction because “Ares also shared in

the wrongful benefits” Oaktree retained from its misconduct.93 This is Count V’s

sole allegation against Ares; Count V’s remaining allegations are directed at

Oaktree.94

          “Unjust enrichment is ‘the unjust retention of a benefit to the loss of another,

or the retention of money or property of another against the fundamental principles

of justice or equity and good conscience.’”95 “The elements of unjust enrichment



92
     See Compl. ¶¶ 172–74.
93
Id. ¶ 175.
94
  See id. ¶ 172 (“At all times alleged herein, Oaktree owed fiduciary duties to IEA and its
stockholders, including Plaintiff.”); id. ¶ 173 (“As alleged in detail herein, Oaktree caused
the Company to enter into the Transactions. As a result of its actions, Oaktree received
benefits from the Transactions far in excess of the consideration it provided, and received
such benefits solely as a result of its control position. These benefits included: (a) the
Warrants, for which Oaktree paid unfairly low consideration, (b) the common stock
received in exchange for the Series A Preferred Stock, in which the exchange ratio was
unfairly generous to Oaktree, and benefitted Oaktree at the expense of IEA; (c) the Series
B Preferred Stock, which pays a dividend yield far in excess of what the market would
yield in the absence of Oaktree’s control over IEA; and (d) actual de jure majority control
over IEA.”); id. ¶ 174 (“Accordingly, Oaktree has been unjustly enriched as a result of its
misconduct as detailed above. It would be unconscionable and against the fundamental
principles of justice, equity, and good conscience for Oaktree to retain the improper
benefits it received as a result of their misconduct. Such benefits should be ordered to be
returned to IEA.”).
95
  Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010) (quoting Fleer Corp. v. Topps
Chewing Gum, Inc., 539 A.2d 1060, 1062 (Del. 1988)).


                                             30
are: (1) an enrichment, (2) an impoverishment, (3) a relation between the enrichment

and impoverishment, (4) the absence of justification, and (5) the absence of a remedy

provided by law.”96

           Plaintiff must plead each element of his claim.97 Read in a vacuum, Count

V’s lone allegation against Ares is conclusory at best, but “vagueness or lack of

detail are not sufficient grounds alone to dismiss for failure to state a claim so long

as the complaint provides the defendant with notice of the claim.”98 Even so, reading

the Complaint in the light most favorable to Plaintiff, Plaintiff has failed to allege a

necessary element of its unjust enrichment claim: the absence of justification.

           Aiding and abetting and unjust enrichment claims often rise and fall together:

“where a breach of fiduciary duty claim based on the same facts and circumstances

fails, the Court often dismisses the corresponding unjust enrichment claim.” 99 So


96
Id.
97
   Zebroski v. Progressive Direct Ins. Co., 2014 WL 2156984, at *6 (Del. Ch.
Apr. 30, 2014) (“[F]ailure to plead an element of a claim precludes entitlement to relief
and, therefore, is grounds to dismiss that claim.”).
98
  Marina View Condo. Ass’n of Unit Owners v. Rehoboth Marina Ventures, LLC, 2018
WL 1172581, at *5 (Del. Ch. Mar. 6, 2018) (citing Cent. Mortg. Co. v. Morgan Stanley
Mortg. Capital Hldgs. LLC, 27 A.3d 531, 536 (Del. 2011), and also citing Morgan v. Wells,
80 A.2d 504, 505 (Del. Ch. 1951)), adopted, 2018 WL 1411654 (Del. Ch. Mar. 20, 2018).
99
   In re Molycorp, Inc. S’holder Deriv. Litig., 2015 WL 3454925, at *11 (Del. Ch.
May 27, 2015) (citing Frank v. Elgamal, 2014 WL 957550, at *31 (Del. Ch.
Mar. 10, 2014)); see also, e.g., In re Lear Corp. S’holder Litig., 967 A.2d 640, 657 (Del.
Ch. 2008) (dismissing an unjust enrichment claim because “for the same reasons as the
complaint fails to plead facts supporting an inference that [the defendant] was knowingly
complicit in any breach of fiduciary duty, it also fails to support an inference that [the
defendant] was engaged in some form of wrongdoing”); Jackson Nat. Life Ins. Co., 741

                                             31
too here: Plaintiff’s unjust enrichment claim against Ares fails, as it is based on the

same facts and circumstances as the failed aiding and abetting breach of fiduciary

duty claim.100 As to Ares, Count V alleges only that “ARES also shared in the

wrongful benefits and its wrongful gains should also be recouped”—not that Ares

knew of or was involved in Oaktree’s fiduciary breaches.101

         Plaintiff posits that Ares need not actually have been involved, contending

that simply benefitting from another defendant’s wrongdoing is enough to support a

claim of unjust enrichment. In this case, Plaintiff is incorrect. Because there must

be an absence of justification for the defendant’s benefit obtained through the

challenged transaction, “[t]hat requirement usually entails some type of wrongdoing




A.2d at 394 (“Having pleaded sufficiently the allegations . . . that Fort James aided and
abetted Kennedy’s alleged breach of fiduciary duty to a degree sufficient to defeat this
motion, it is axiomatic that Plaintiffs have likewise pleaded sufficiently the allegations that
Defendants were enriched by their actions . . . . If Plaintiffs succeed on the merits of their
breach of fiduciary duty and aiding and abetting claims, it is likely they will also be able
to prove that neither Kennedy nor Fort James can retain any benefit resulting from the
disputed transaction justifiably or in accordance with the fundamental principles of justice
or equity and good conscience.” (internal quotation marks omitted)); cf. NuVasive, Inc. v.
Miles, 2020 WL 5106554, at *12 (Del. Ch. Aug. 31, 2020) (“NuVasive contends that
Alphatec’s alleged aiding and abetting of Miles’s breaches of fiduciary duty constitutes
independent wrongfulness sufficient to state a claim for tortious interference with
prospective economic advantage. But, as discussed, . . . NuVasive’s aiding and abetting
claim does not withstand Alphatec’s Motion to Dismiss. Consequently, because the only
independent wrongfulness alleged by NuVasive is the aiding and abetting claim, NuVasive
has failed to plead independent wrongfulness and its claim for tortious interference with
prospective economic advantage is dismissed.” (emphasis in original)).
100
      See In re Molycorp, Inc., 2015 WL 3454925, at *11.
101
      Compl. ¶ 175.


                                              32
or mistake at the time of transfer.”102 Even for defendants who did not act with

scienter, the absence of justification requirement suggests that the defendant must

be at least “sufficiently aligned with [the] wrongdoer that [he] ought to disgorge an

unearned benefit conferred upon [him] by the wrongdoer at the victim’s expense.”103

Where the defendant participated at arm’s-length in a negotiated transaction, and the

plaintiff has not alleged that the defendant was knowingly complicit in any breach

of fiduciary duty, the plaintiff has also failed to allege the defendant was not justified

in the enrichment it obtained via that transaction.104

         In an attempt to circumvent the determination that Ares did not aid and abet

any breach, Plaintiff points to the narrow line of cases where an unjust enrichment

claim “may exist . . . even if the defendant retaining the benefit is not a

wrongdoer.”105 Plaintiff relies on Schock v. Nash to support the contention that Ares

should be “deprive[d] . . . of benefits that in equity and good conscience [it] ought

not to keep, even though [it] may have received those benefits honestly in the first


102
   In re Lear Corp., 967 A.2d at 657 n.73 (quoting Territory of U.S. V.I. v. Goldman, Sachs
& Co., 937 A.2d 760, 796 n.161 (Del. Ch. 2007), aff’d, 2008 WL 2894840 (Del.
July 29, 2008), and citing Palese v. Del. State Lottery Office, 2006 WL 1875915, at *5
(Del. Ch. June 29, 2006)).
103
   Territory of U.S. V.I., 937 A.2d at 796 n.161 (quoting Teachers’ Ret. Sys. of La. v.
Aidinoff, 900 A.2d 654, 672–73 & n.25 (Del. Ch. 2006), and applying this principle over
Schock v. Nash, 732 A.2d 227, 232 (Del. 1999)).
104
      See, e.g., In re Lear Corp., 967 A.2d at 657.
105
   Donald J. Wolfe & Michael A. Pittenger, Corporate and Commercial Practice in the
Delaware Court of Chancery § 16.01[b], at 16-14 (2018) (collecting cases).


                                               33
instance.”106 In Schock, our Supreme Court held that “[r]estitution is permitted even

when the defendant retaining the benefit is not a wrongdoer.”107 In that case, a

fiduciary made “gratuitous transfers” to herself and her family while acting as a

power of attorney, and her family assisted in the scheme. 108 The fiduciary titled a

brokerage account in the name of herself and her mother to hold the improperly

obtained funds.109 The fiduciary’s mother, a defendant, “was not a wrongdoer[:]”110

she was unaware that those funds were transferred to the account, did not know

where the funds came from, and “removed her name from the brokerage account and

has not received any benefit from the account.”111 Assessing the propriety of the

Court of Chancery’s damages determination, the Supreme Court held that the

supposedly innocent party can still be unjustly enriched and jointly and severally

responsible for restitution damages, as supported by the conclusion that, under the

facts of that case, “it would be unconscionable to allow them to retain that

benefit.”112



106
      Schock, 732 A.2d at 233.
107
Id. at 232 (citing Fleer Corp., 539 A.2d at 1063).
108
Id. at 223.
109
Id. at 232.
110
Id.
111
 Id.
112
Id. Recognizing that “[t]he issue of whether the judgment should be modified is not
before [the Court],” id., the Court only reviewed the trial court’s award of damages,

                                               34
         But in situations like this one, “equity and good conscience” generally have

not required depriving an innocent, successful bidder of an arm’s length bargain.113

Indeed, this Court has previously declined to expand Schock where the alleged right

of recovery is “based solely on the unfairness” of a “passive” party retaining a

benefit it received at arm’s-length and in good faith.114 The great weight of authority

provides that where a plaintiff has failed to plead that a defendant aided and abetted

a breach of fiduciary duty, that failure translates into a failure to plead requisite

wrongdoing for an unjust enrichment claim.

         Here, as explained, Ares’ participation in the transaction was not wrongful,

and it had no knowledge that Oaktree’s participation was somehow inappropriate.

Ares obtained its benefit through arm’s-length negotiations.115 Plaintiff has not pled

that Ares’ benefit was unjustified. “[F]or the same reasons as the complaint fails to




affirming it as “the product of an orderly and logical deductive process and supported by
the record.” Id. at 234.
113
    See, e.g., In re Lear Corp., 967 A.2d at 657; Territory of U.S. V.I., 937 A.2d at 796
n.161; Jackson Nat. Life Ins. Co., 741 A.2d at 394; see also NuVasive, Inc., 2020 WL
5106554, at *12. The Court need not legally adjudicate a wrongdoing in order to uphold
an unjust enrichment claim. See, e.g., Frederick Hsu Living Tr. v. ODN Hldg. Corp., 2017
WL 1437308, at *43 (Del. Ch. Apr. 14, 2017). The wrongdoing may be exculpated or
otherwise excused by an available defense, but the enrichment nonetheless lacks
justification under the facts of the case. Id. “Under those circumstances, unjust enrichment
could provide a vehicle for the [plaintiff’s] recovery.” Id.
114
      Territory of U.S. V.I., 937 A.2d at 796 n.161.
115
    This conclusion, based on Plaintiff’s allegations about Ares’ negotiations, is not
intended to extend to the allegations about the other defendants or their negotiations.


                                               35
plead facts supporting an inference that [Ares] was knowingly complicit in any

breach of fiduciary duty, it also fails to support an inference that [Ares] was engaged

in some form of wrongdoing” that supports an unjust enrichment claim. 116 Count V

is dismissed as to Ares.

         III.   CONCLUSION

         The Motion is GRANTED and the Complaint is hereby dismissed with

prejudice as to Ares. The parties shall submit an implementing order within twenty

days of this decision.




116
      In re Lear Corp., 967 A.2d at 657.


                                           36